UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILLIP BLACKWOOD,

                                     Plaintiff,

                         -against-
                                                                        20-CV-5435 (CS)
OSSINING POLICE DEPARTMENT; LUIS
RINALDI, OSSINING POLICE OFFICER;                                   ORDER OF SERVICE
OFFICER PAVONE, OSSINING POLICE
OFFICER; SAMTUCHI, OSSINING POLICE
OFFICER,

                                     Defendants.

CATHY SEIBEL, United States District Judge:

           Plaintiff, currently incarcerated in the Westchester County Jail, brings this pro se action

under 42 U.S.C. § 1983, alleging excessive force, false arrest, and a pattern of harassment by

members of the Ossining Police Department. By order dated September 2, 2020, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(IFP). 1

                                        STANDARD OF REVIEW

           The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639



           1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                              DISCUSSION

A.      Ossining Police Department

        Plaintiff’s claims against the Ossining Police Department must be dismissed because city

agencies or departments do not have the capacity to be sued under New York law. See Omnipoint

                                                   2
Commc’ns, Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York,

agencies of a municipality are not suable entities.”); Hall v. City of White Plains, 185 F. Supp. 2d

293, 303 (S.D.N.Y. 2002) (“Under New York law, departments which are merely administrative

arms of a municipality do not have a legal identity separate and apart from the municipality and

cannot sue or be sued.”); see also N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’

as used in this chapter, includes only a county, town, city and village.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against the Village

of Ossining, the Court construes the complaint as asserting claims against the Village of Ossining

and directs the Clerk of Court to amend the caption of this action to replace the Ossining Police

Department with the Village of Ossining. See Fed. R. Civ. P. 21. This amendment is without

prejudice to any defenses the Village of Ossining may wish to assert.

B.     Service on the Village of Ossining and on Ossining Police Officers Luis Rinaldi,
       Samtuchi, and Pavone

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that a

summons be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that


                                                  3
it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on the Village of Ossining and on Ossining Police

Officers Luis Rinaldi, Samtuchi, and Pavone through the U.S. Marshals Service, the Clerk of

Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-

285 form”) for each of these Defendants. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon the Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Court dismisses Plaintiff’s claims against the Ossining Police Department. See 28

U.S.C. § 1915(e)(2)(B)(ii) The Clerk of Court is directed to add the Village of Ossining as a

Defendant under Fed. R. Civ. P. 21.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for the Village of Ossining, and Ossining Police Officers: Luis Rinaldi, Samtuchi, and

Pavone, and deliver all documents necessary to effect service to the U.S. Marshals Service.




                                                   4
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 19, 2021
           White Plains, New York

                                                                CATHY SEIBEL
                                                           United States District Judge




                                                 5
        DEFENDANTS AND SERVICE ADDRESSES


Village of Ossining
Corporation Counsel
16 Croton Avenue
Ossining, New York 10562

Ossining Police Officer Luis Rinaldi
Ossining Police Department
Birdsall-Fagan Police Court Facility
86-88 Spring Street
Ossining, New York 10562

Ossining Police Officer Samtuchi
Ossining Police Department
Birdsall-Fagan Police Court Facility
86-88 Spring Street
Ossining, New York 10562

Ossining Police Officer Pavone
Ossining Police Department
Birdsall-Fagan Police Court Facility
86-88 Spring Street
Ossining, New York 10562
